Citation Nr: 0812783	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO. 04-26 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for spondylolisthesis, L5-
S1, postoperative fusion (claimed as a back injury). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran had active military service from August 1956 to 
July 1975. 

This matter was last before the Board of Veterans' Appeals 
(Board) in January 2006, on appeal from a November 2003 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina. In 
January 2006, the Board reopened and remanded the claim for 
further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.VA will notify you if further 
action is required on your part.


REMAND

In January 2006, the Board reopened the claim for service 
connection for spondylolisthesis, L5-S1, post-operative 
fusion (claimed as a back injury) for additional development, 
including to attempt retrieval of non-VA radiological studies 
conducted approximately two years after the veteran's 
military service. 
Although the RO/AMC afforded the veteran a VA medical 
examination, it did so without having obtained all relevant 
medical evidence. Because the Board cannot conduct effective 
appellate review of this issue, the claim must again be 
remanded. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the January 2006 remand, a request was made to obtain a 
1977 back radiology study which was referenced by the 
veteran's private physician, Daniel R. McCready, M.D. in a 
January 2003 letter. Dr. McCready had reported that the 
veteran first consulted him in 1977 (i.e., approximately two 
years after military service), and that radiological studies 
conducted in 1977 showed "diffuse arthritis and evidence of 
degenerative disc disease."  



The claim has been denied on the basis that there is no 
competent medical evidence linking the back disorder to any 
incident of military service. However, Dr. McCready's January 
2003 letter suggests that arthritis may have been present 
within two years of discharge from active duty.

The law provides that a veteran who has 90 days or more of 
service may be entitled to presumptive service connection of 
a chronic disease that becomes manifest to a degree of 10 
percent or more within one year from service. 38 U.S.C.A. §§ 
1112, 1137; 38 C.F.R. § 3.307. Arthritis (i.e., degenerative 
joint disease) is one of the chronic diseases for which such 
presumptive service connection may be granted. 38 C.F.R. § 
3.309(a).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes. This does not 
mean that any manifestation of joint pain will permit service 
connection of arthritis first shown as a clear-cut entity at 
some later date. 38 C.F.R. § 3.303(b). 

The law further provides that no presumptions may be invoked 
on the basis of advancement of the disease when first 
definitely diagnosed for the purpose of showing its existence 
to a degree of 10 percent within the applicable period. 
However, the law also provides that this will not be 
interpreted as requiring that the disease be diagnosed in the 
presumptive period, but only that there be then shown by 
acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis. Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance. Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree. 38 C.F.R. § 
3.307(c).
It is therefore critical that VA obtain, or attempt to obtain 
the 1977 radiological studies referenced by Dr. McCready.

Further, under the provisions of 38 U.S.C.A § 5103A, as 
enacted as part of the  Veterans Claims Assistance Act 
(VCAA), VA must reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identifies and authorizes VA to obtain. Whenever VA, after 
making such reasonable efforts, is unable to obtain all of 
the relevant records sought, VA shall notify the claimant 
that it is unable to obtain records with respect to the 
claim, including an identification of the records it was 
unable to obtain; a brief explanation of the efforts that VA 
made to obtain those records; and a description of any 
further action to be taken with respect to the claim. 38 
U.S.C.A § 5103A(b),(c). 
 
In sum, VA must attempt to obtain the records as alluded to 
by Dr. McCready. While the veteran underwent a VA examination 
in June 2006, the examination is not informed, given that 
there may be outstanding evidence. The medical record in 
service and since service show evidence of back complaints. 
What is of import in this case is for the examiner to opine, 
after a thorough review of the evidence, whether the 
veteran's current disorder(s) of the low back, if any, are 
related to service, after a review of the clinical evidence 
of record. Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); 
Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder).

Given these deficiencies, this case is again REMANDED to the 
AMC/RO for the following action:

1.Request the veteran submit, or 
authorize VA to request and obtain the 
1977 back radiology study reference by 
him in his August 2005 hearing testimony, 
and referenced in the January 2003 letter 
from Dr. McCready. 

2. Following receipt of the veteran's 
response or actual receipt of the 
radiological study, the AMC/RO should 
contact examiner that evaluated the 
veteran in June 2006 and request that he 
provide an addendum based on the Board's 
January 2006 request. The examiner should 
again be asked to provide an opinion, 
based on the clinical evidence of record, 
as to whether the veteran has any 
disorder (s) of the back and if so, 
whether it/they are related to the 
veteran's active duty service. The 
examiner is to make specific reference to 
the veteran's service medical records, 
which contain references to low back pain 
and a mild muscle sprain. The opinion is 
to be made based on all clinical evidence 
of record, and not solely upon the 
veteran's account. A complete supporting 
rationale for all opinions expressed must 
be made. 

3. If the examiner who examined the 
veteran in June 2006 is no longer 
available, the veteran should be provided 
additional VA examination which addresses 
all of the requests set forth in 
paragraph number two. 

4. The AMC/RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND. If the report 
is deficient in any manner, the RO must 
implement corrective procedures. 

5. Upon completion of the requested 
development above, the AMC/RO should 
again review the claim. If the decision 
is adverse to the veteran, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
and he should be given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.38 C.F.R. 
§ 20.1100(b) (2007).





